office_of_chief_counsel internal_revenue_service memorandum number release date postf-102493-03 cc ita bo7 uilc date date to from associate chief_counsel income_tax accounting cc ita subject application of sec_274 to expenses for the personal_use of corporate aircraft postf-102493-03 this chief_counsel_advice responds to your requests for advice dated date and date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer tax_year x dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree f g activity issue whether sec_274 disallows an s corporation’s deductions for the amount of expenses described below of providing corporate aircraft for the personal_use of a shareholder or employee in excess of the value of the flights included in the shareholder’s or employee’s income under the methodology of sec_1_61-21 page conclusion sec_274 does not disallow an s corporation’s deductions for any portion of the expenses of providing corporate aircraft for the personal_use of a shareholder or employee if the corporation includes the value of each flight in the shareholder’s or employee’s income under the methodology of sec_1_61-21 sec_274 as interpreted in 114_tc_197 aff’d 255_f3d_495 8th cir excepts the type of expenses in this case from the sec_274 disallowance the service acquiesced in sutherland in aod date facts taxpayer is a subchapter_s_corporation primarily engaged in activity taxpayer has f shareholders who are all members of a single family taxpayer owns fractional interests in two jet_aircraft taxpayer presented flight logs that documented business use of the aircraft at approximately percent with the remaining percent being personal use1 by the shareholders and two non-family employees in tax_year x taxpayer incurred operating_expenses on the aircraft of dollar_figurea and depreciation of dollar_figureb the total of these sums dollar_figurec constituted the total expenses and deductions for maintaining the aircraft the deduction for these expenses flowed through the s_corporation to the f shareholders on their tax_year x individual tax returns for tax_year x taxpayer properly determined the sifl value of each personal_use flight under sec_1_61-21 and reported that value in the compensation and in the wages of the appropriate shareholder or employee the aggregate value of the personal_use flights totaled approximately dollar_figured more than three-quarters g of the dollar_figured wa sec_1 the term personal_use should be clarified the flights provided to the employees and shareholders are fringe_benefits the assets used by taxpayer to provide the fringe_benefits the aircraft travel are business_assets they are used by the taxpayer for a business_purpose under sec_162 ie to compensate employees and shareholders in the absence of factual development to the contrary we assume that the airplane expenses are ordinary and necessary business_expenses and reasonable in amount see kurzet v comm’r 222_f3d_800 10th cir reversing for clear error the tax court’s factual finding in id t c memo that expenses for use of an airplane were unreasonable the facts do not make it clear whether one of the family members who lived at a distance from the headquarters of the s_corporation performed services as an employee or in some other capacity as will be seen the result under sec_274 is not affected we are assuming however that the family_member did provide services to the s_corporation and received the personal_use flights in connection with the performance of those services see sec_1_61-21 page attributable to the shareholders and the remainder was attributable to the employees the shareholders’ income for personal_use of the aircraft was offset by the dollar_figurec of aircraft expenses flowing through the s_corporation because the dollar_figurec of deductible expenses was more than times the dollar_figured of income included by the shareholders and employees the shareholders claimed a very significant net deduction for the expenses of the personal_use of the s corporation’s aircraft much of which was attributable to use by them or other family members law and analysi sec_1 the statutory and regulatory framework sec_274 disallows the deduction of otherwise allowable expenses for activities constituting entertainment amusement or recreation unless the expense is shown to be either directly related to or associated with the active_conduct_of_a_trade_or_business a vacation or personal trip aboard a company aircraft constitutes entertainment under sec_1_274-2 however a taxpayer’s costs of providing fringe_benefits like entertainment may be deductible as sec_162 business_expenses if the taxpayer includes the value of the fringe_benefits in the recipient’s income sec_1_162-25t entertainment_expenses that are included in an employee’s income are excepted from sec_274 disallowance sec_274 excepts expenses for goods services and facilities to the extent that the expenses are treated by the taxpayer with respect to the recipient of the entertainment amusement or recreation as compensation to an employee on the taxpayer’s return of tax under this chapter and as wages to such employee for purposes of chapter relating to withholding of income_tax at source on wages sec_1372 provides that a or greater s_corporation shareholder is treated as a partner and the s_corporation is treated as a partnership for purposes of applying the employee fringe benefit rules sec_1_707-1 provides that a partner receiving compensation_for services performed for the partnership is treated as a person who is not a partner the partner must include the compensation as income under sec_61 and the partnership may deduct the compensation under sec_162 but the partner is not regarded as an employee of the partnership costs of entertaining the shareholders of an s_corporation are similarly excepted from the disallowance by sec_274 if the s_corporation reports the value of the benefit to the shareholder on the s corporation’s information_return and shareholder payee_statement congress made sec_274 permanent in the miscellaneous revenue act of pub_l_no congress intended that a rule similar to sec_274 should apply to facilities fringe_benefits provided to nonemployees so long as there was income inclusion and information reporting h_rep_no 96th cong 2d sess reprinted in c b page the senate report discussed manufacturers’ expenses for entertaining independent dealers and their salesmen as the type of expenses subject_to sec_274 the report indicates that congress intended to exempt the manufacturer from the sec_274 deduction disallowance if the value of the entertainment is includable in the income of the recipient and the manufacturer complies with any required information reporting s rept no 96th cong 1st sess reprinted in 1980_1_cb_517 neither sec_274 nor the legislative_history address the method of determining the value of the fringe benefit to be included in the recipient’s income however sec_1_61-21 provides a methodology for calculating the value of employer-provided vacations or flights on a corporate aircraft the methodology is known as the standard industry fare level sifl rate sec_1_61-21 provides that the person to whom a fringe benefit is taxable may be for example a partner or independent_contractor case law in 114_tc_197 aff’d 255_f3d_495 8th cir the service contended that the sec_274 exception applied only to the amount included in employee compensation and wages and that sec_274 disallowed any deduction for the flight expenses exceeding the amount treated as the employee’s compensation and wages in effect the service viewed sec_274 as a limitation on the deductible amount rather than an exception to the sec_274 disallowance in determining that sec_274 did not disallow the deductions in sutherland the tax_court concluded that when an employer includes in the employee’s income the value of the vacation flight as determined under the fringe benefit rules of sec_1_61-21 the employer satisfies the requirements of the exception to the deduction disallowance in sec_274 with respect to the vacation flight thus the tax_court ruled that by treating as wages an acceptable portion of the expenses of providing the vacation flights as required under sec_1_61-21 sutherland entitled itself to a deduction for the entire amount of the expenses_incurred in providing the vacation flights the court read sec_274 as an exception to the sec_274 disallowance rather than a limitation on the deductible amount the court reasoned that congress understood how the sifl valuation of recipient’s income could differ from the provider’s deductible cost of providing the benefit to the recipient but that congress chose to permit the mismatch in aod date the service acquiesced in sutherland the aod stated that the service will no longer litigate this issue in cases in which a taxpayer demonstrates that it has properly included in compensation and wages the value of an employee vacation flight in accordance with sec_1_61-21 the aod stated that in such cases the service will allow the taxpayer a full deduction for the cost of the flight nothing in the aod indicates that the service would attempt to limit the deduction under sec_274 or construe the exception under sec_274 differently where the personal_use of the aircraft exceeds a certain percentage of the total usage page here taxpayer has included the value of the flights under the sifl rates in the income of the recipients for the year at issue just as the taxpayer in sutherland did the case at issue is identical to sutherland except for the status of the recipients in sutherland a c_corporation provided aircraft use to its president and vice-president employees in this case an s_corporation provides aircraft use to both employee sec_3 and shareholders the distinction is the passthrough of the deductions to the shareholders of the s_corporation the benefits to the shareholders in this case are governed by sec_274 rather than sec_274 which applies to employees we do not think the distinction is significant congress intended to treat income inclusion as the condition for excepting expenses from the sec_274 disallowance regardless of the recipient’s status as an employee or nonemployee therefore the rationale of sutherland and the aod would apply to except all of taxpayer’s costs of providing the flight benefits to shareholders we believe that congress meant the sec_274 exception to apply to entertainment provided to partners and subchapter_s shareholders just as the sec_274 exception applies to entertainment provided to employees accordingly under sutherland and current service position we conclude that sec_274 does not disallow the deductions at issue here this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions robert m brown by george baker chief branch cc ita b07 3sutherland controls the deductibility of the taxpayer’s expenses for its employees’ flight benefits under sec_274
